Citation Nr: 1746398	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-30 456	)	DATE
	)
	)


THE ISSUE

Whether or not a clear and unmistakable error (CUE) exists in the Rating Decision dated February 8, 1980.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The February 1980 rating decision denied service connection for a nervous disorder; the Veteran was notified of this decision and his appellate rights but did not appeal that decision or submit new and material evidence within one year of that notification.

2.  In July 1983, the Board concluded that new and material evidence to reopen the Veteran's service connection claim for a nervous disorder was not submitted, and that the February 1980 RO decision was not clearly and unmistakably erroneous.  

3.  The evidence and law and regulations that existed at the time support the February 1980 rating decision.


CONCLUSION OF LAW

The February 1980 rating decision is not clearly and unmistakable erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

A. Prior Board Decision on CUE

In February 1980 the RO denied the Veteran's service connection claim for a nervous disorder.  The Veteran did not timely appeal and the decision became final.  See 38 U.S.C.A. § 7105(c) (West 1980); 38 C.F.R. §§ 20.302, 20.1103 (1980).  

In July 1983 the Board denied service connection for a psychiatric disability.  The Board concluded that the denial of service connection for schizophrenia in February 1980 was not clearly and unmistakably erroneous and that the evidence submitted since October 1981 did not establish a new factual basis warranting an allowance of service connection for a psychiatric disability.  

Under 38 C.F.R. § 20.1409(c) (2016), the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE. The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  See Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  In that case, the Federal Circuit held that that there is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016); see also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  As the Board determined that new and material evidence had not been submitted, and denied reopening the claim, the Board's July 1983 decision does not serve as a bar to a motion for CUE in the prior RO decision.  VAOPGCPREC 14-95 (1995); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).
B. CUE in February 1980 Rating Decision

The Veteran asserts that the February 1980 rating decision that denied service connection for a nervous disorder must be revised on the basis of clear and unmistakable error.  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 5109A (West 2014).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).
During the August 2016 Board hearing the Veteran testified that the February 1980 decision contains clear and unmistakable error because the VA did not consider all the evidence, that statements he made during his VA examinations were not written down, that his complete service personnel records were not available at the time, and that his lay testimony was not sufficiently considered.

The February 1980 rating decision denied service connection for a nervous disorder because a nervous disorder was not noted in service or within the presumptive period following discharge.  The RO reviewed the Veteran's treatment records and noted that in June 1979 his treatment provider suggested he should have psychiatric treatment, however, the RO determined that the Veteran had not submitted evidence showing a continuity of symptoms since service.

A September 1996 rating decision awarded service connection for schizophrenia pursuant to a September 1996 Board decision.  The Board reviewed the Veteran's service treatment records, the Veteran's and his parents' testimony from an April 1982 letter, June 1989 hearing, and July 1995 VA examination describing his behavior during and after service.  The July 1995 examiners opined that the Veteran developed a mental illness while on active military duty.  In weighing the positive and negative evidence the Board considered the lay and medical evidence and determined service connection for schizophrenia was warranted.

Service treatment records available in February 1980 are absent treatment for or a diagnosis of a psychiatric disorder.  Separation examination noted the Veteran's psychological state was normal.  In June 1979 the Veteran sought treatment for progressive anorexia and lethargy.  The Veteran's private treatment provider reported the Veteran had possible psychological abnormalities pending a Minnesota Multiphasic Personality Inventory examination (MMPI).  Results from the later June 1979 MMPI indicated it was not possible to evaluate the Veteran's profile.  In November 1979 another private treatment provider diagnosed probable schizophrenia, undifferentiated type.  During a January 1980 VA examination the examiner diagnosed schizophrenia, chronic undifferentiated type and episodic excessive drinking.

The Veteran's assertions that statements he made during his VA examinations were not written down and that his complete service personnel records were not available at the time are assertions that the VA failed to satisfy the duty to assist.  The failure in the duty to assist is not CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) (a claim of misdiagnosis could be interpreted as either assertion of failure to satisfy duty to assist or disagreement with weighing of facts, neither of which can be clear and unmistakable error).

The RO determined the evidence in February 1980 did not show a link between the Veteran's current psychiatric disorder and service.  While the Veteran maintains that the available evidence demonstrated his current psychiatric disorder was related to service, additional lay evidence was not received until April 1982, and medical evidence substantiating a nexus to service was not received until July 1995.  The assertion that VA failed to review the evidence and sufficiently consider his lay testimony amounts to a disagreement as to how the evidence was weighed in 1980.  See Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Based on the foregoing, the Board finds that the February 1980 rating decision did not contain CUE.  The Board notes the benefit-of-the-doubt rule is not applicable in assessing a CUE motion.  See Andrews v. Principi, 18 Vet. App. 177, 176 (2004) (citing Russell, 3 Vet. App. at 313).


ORDER

The motion alleging CUE in the February 8, 1980 rating decision is denied.



                       ____________________________________________
	Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



